Citation Nr: 1507701	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In October 2014, the Veteran testified before the Board at a hearing held at the RO.

In June 2012, the Veteran raised a claim for service connection for acid reflux.  Because that claim is not under the jurisdiction of the Board, it is referred to the RO for adjudication in the first instance.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a May 2010 letter.  The claim was then adjudicated in September 2010, following such notice.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The Veteran was not afforded a VA examination in order to determine whether his hypertension is related to his military service.  However, as will be discussed below, the preponderance of the evidence is against such a finding.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his hypertension and service.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between his hypertension and service.  Thus, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that one night while in service, he stood up but then fell over and passed out, and that such episode might be related to his current hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2014). 

Service treatment records are negative for a diagnosis of hypertension or indication that the Veteran suffered a fainting spell, or a fall related to his blood pressure.  His May 1967 separation examination showed normal blood pressure of 118/78.  On a report of medical history which he gave at that time, the Veteran denied having a history of high or low blood pressure.  He was found to be physically qualified for separation from service.  

Post-service treatment records reflect that in December 2008, the Veteran had a blood pressure reading of 138/92.  He was to continue on his medications.

At his October 2014 hearing, the Veteran stated that he had first been diagnosed with hypertension about 20 years previously.

First, the Board finds that a chronic disease was not manifested in service.  High blood pressure or hypertension was not diagnosed in service, and there is no competent or probative evidence to demonstrate that such manifested in service.

Next, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in 1967.  Rather, as the Veteran himself indicated, he was first diagnosed with hypertension in the mid-1990s.  As such, presumptive service connection is not warranted for hypertension.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  In so finding, the Board notes that there is no indication of hypertension, or high blood pressure, in service or for many years following service.  There is additionally no medical evidence or opinion to support the Veteran's claim.  While the Veteran states that he fell one night in service, he has also stated that he sought treatment for the fall but that no cause for the fall was found.  Such recalled episode is not reflected in the service treatment records.  However, even if the incident did occur, there is nothing to suggest that it was related to his later diagnosis of hypertension.  In that regard, the Veteran has set forth no contentions or evidence to support a causal relationship between the contended fall and any sort of cardiovascular disability.  When reviewing the claims file, there is no evidence to suggest that the Veteran's hypertension began in service or is in anyway related to the reported in-service fall.  Accordingly, the Board finds that the elements of service connection have not been met, and the claim must be denied.

The Veteran has contended on his own behalf that his current hypertension is related to his military service, or that the first symptoms of his hypertension began in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   In this case, the Veteran has made a conclusory, generalized lay statement that a fall that occurred in service was related to his current hypertension.  However, the service treatment records do not demonstrate a diagnosis of hypertension, or otherwise show symptoms of a cardiovascular event, the post-service treatment records do not show a diagnosis of hypertension within the years following service separation, and there is no medical evidence to support the Veteran's claim.  The Veteran himself stated that he was not aware of suffering from hypertension until over 25 years following service separation.  Because the Veteran does not have the requisite medical knowledge or expertise to relate his reported in-service fall with his current hypertension, and there is otherwise no competent, probative, or persuasive evidence to support such a claim, the claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.








ORDER

Service connection for hypertension is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a bilateral knee disability.

The Veteran contends that his current knee disability was caused by the rigors of his service and when he served as a drill instructor, to include drills that involved crawling, running, and marching.  Service personnel records reflect that he did serve as a drill instructor.  His service treatment records, however, do not reflect any symptoms, diagnosis, or treatment for a knee injury or condition.

Post-service treatment records reflect that in October 2009, the Veteran was seen for continuing knee arthralgia.  Range of motion of the knee was normal.   However, at his 2014 hearing, the Veteran stated that his knees had deteriorated to the point that he was advised that he might need a knee replacement.  Therefore, as it appears that the Veteran's symptoms have worsened so that he may now carry a diagnosis of a knee disability, more recent records should be requested.

Furthermore, the Board finds the Veteran's statements that his knees were affected by the rigors of service to be credible, specifically to the extent that he served as a drill instructor while in service and his service separation papers state that his military occupational specialty was that of Field Artillery Crewman.  Thus, a VA examination should be obtained to determine the etiology of any current knee disability. 





Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a bilateral knee disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated during the appeal period not already obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any bilateral knee disability.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current right and/or left knee disability was caused or aggravated by his service, to include his work as a Field Artillery Crewman and Drill Instructor.

3.  Then, readjudicate the claim for service connection for a bilateral knee disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


